KEITH, Justice,
concurring specially.
I concur with the decision to continue the Supreme Court order of April 18, 1983.
I would have been willing to grant to our district judges alone the authority to allow audio and visual coverage of certain trial court proceedings on a 1-year experimental basis.
Since this order went into effect in 1983, the audio and visual media were admitted to very few trial court proceedings. Clearly, the requirement that the district judge and the attorneys for the parties agree to such coverage, was responsible for its limited use. Audio and visual media were permitted on 13 occasions in our district courts and only approximately half of these occurrences were during actual trials. Minnesota has never experienced gavel-to-gavel camera coverage of a jury trial. The written reports to this court from the attorneys and trial judges that allowed media coverage in the courtrooms were generally favorable. They reported few complaints or interruptions and found the representatives of the media to be cooperative and sensible.
In the last 12 years, over 35 states, including Iowa and Wisconsin, have permitted some form of audio and visual coverage of their respective trial courts by the news media. I would hope that more judges and attorneys in the State of Minnesota would allow the media to cover certain district court proceedings under this rule. We have outstanding people in the audio and visual media fields and I believe they are responsible and will be understanding of the problems that judges, attorneys, litigants, witnesses and jurors experience in attempting to find justice in any given case. It is hoped that this order will not discourage further requests by the public and private media to our trial judges and bar so that we will have a broader experience to judge the merits of this fundamental issue.